Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 1of18 Page ID #:388

Case

S0o AN DH Nn BP WD) NO

N NY NY NY NY NY WN WN HN RB He Be ee ese we weweywy
oN ND UN FW YN F& DO WON DWH BR WD HB HO

V.

#2:20-CV-00359-GW-E Document 48-1 Filed 07/10/20 Page1of18 Page ID #:370

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

NICHIA CORPORATION,

Plaintiff

FEIT ELECTRIC COMPANY, INC.,

Defendant.

 

 

 

 

Case No. 2:20-cv-00359-GW-E%

| PROZSSP)| PROTECTIVE
ORDER

Judge: Hon. George H. Wu
Magistrate Judge Charles F. Eick

Complaint Filed: January 13, 2020

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 2 0f18 Page ID #:389
Case fp: 20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 2of18 Page ID #:371

S©o AN DN BW HO ke

No NY NY NY NY NY NY NY HN HR Be ee He De we Ye ew
on DMN FW NF DO WN DAWN BR WD BH HS

 

 

Pursuant to the Court’s authority under Fed, R. Civ. P. 26(c), and with the
stipulation and agreement of the parties and good cause, it is hereby ORDERED:

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,
proprietary or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may
be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that this
Order does not confer blanket protections on all disclosures or responses to
discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles.

1. GOOD CAUSE STATEMENT

This action is likely to involve customer and pricing lists and other valuable
research, development, commercial, financial, technical and/or proprietary
information for which special protection from public disclosure and from use for
any purpose other than prosecution of this action is warranted. Such confidential
and proprietary materials and information consist of, among other things,
confidential business or financial information, information regarding confidential
business practices, or other confidential research, development, or commercial
information (including information implicating privacy rights of third parties),
information otherwise generally unavailable to the public, or which may be
privileged or otherwise protected from disclosure under state or federal statutes,
court rules, case decisions, or common law. Accordingly, to expedite the flow of
information, to facilitate the prompt resolution of disputes over confidentiality of
discovery materials, to adequately protect information the parties are entitled to

keep confidential, to ensure that the parties are permitted reasonable necessary uses

Dw

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 30f18 Page ID #:390
Case #:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 3 of18 Page ID #:372

© DOAN DN BW HPO

NY NY NY NY NY NY NY KN DY BB ee Ye se we wn ww
on DYN F WN YK DO ww NQ DAWN BW PB HS

 

 

of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective order
for such information is justified in this matter. It is the intent of the parties that
information will not be designated as confidential for tactical reasons and that
nothing be so designated without a good faith belief that it has been maintained in a
confidential, non-public manner, and there is good cause why it should not be part
of the public record of this case.

2. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER

SEAL

The parties further acknowledge, as set forth in Section 12.3, below, that this
Stipulated Protective Order does not entitle them to file confidential information
under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
and the standards that will be applied when a party seeks permission from the court
to file material under seal.

There is a strong presumption that the public has a right of access to judicial
proceedings and records in civil cases. In connection with non-dispositive motions,
good cause must be shown to support a filing under seal. See Kamakana v. City
and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
orders require good cause showing), and a specific showing of good cause or
compelling reasons with proper evidentiary support and legal justification, must be
made with respect to Protected Material that a party seeks to file under seal. The
parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
does not—without the submission of competent evidence by declaration,
establishing that the material sought to be filed under seal qualifies as confidential,

privileged, or otherwise protectable—constitute good cause.

«8

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 4o0f18 Page ID #:391
Case 2:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 4of18 Page ID #:373

C0 ON DN WH FB WW NO

YN NY NY NY NY WN NN KN KN Ree ee ee eS we eo
ON DNDN FP WN KFK§ DO MN DWN BR WD BO HO

 

 

Further, if a party requests sealing related to a dispositive motion or trial,
then compelling reasons, not only good cause, for the sealing must be shown, and
the relief sought shall be narrowly tailored to serve the specific interest to be
protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
2010). For each item or type of information, document, or thing sought to be filed
or introduced under seal in connection with a dispositive motion or trial, the party
seeking protection must articulate compelling reasons, supported by specific facts
and legal justification, for the requested sealing order. Again, competent evidence
supporting the application to file documents under seal must be provided by
declaration.

Any document that is not confidential, privileged, or otherwise protectable in
its entirety will not be filed under seal if the confidential portions can be redacted.
If documents can be redacted, then a redacted version for public viewing, omitting
only the confidential, privileged, or otherwise protectable portions of the document,
shall be filed. Any application that seeks to file documents under seal in their
entirety should include an explanation of why redaction is not feasible.

2. DEFINITIONS

2.1 Action: The action identified in this caption, Nichia Corporation v.
Feit Electric Company Inc., Case No. 2:20-cv-00359-GW-E. This includes any
additional claims that may brought against or by parties joined through impleader,
intervention, or otherwise.

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3. “CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY”
Information or Items: information (regardless of how it is generated, stored or
maintained) or tangible things that qualify for protection under Federal Rule of
Civil Procedure 26(c), and as specified above in the Good Cause Statement.

-4-

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 5of18 Page ID #:392
Case #:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page5of18 Page ID #:374

Co OH ND WN FB WD HPO

NY NY NY NY NY NY NY NY HN HB Be ee He we Yn nw Yn iw
oN DYN FW NFK DODO DMN DWN BW PB HS

 

 

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY.”

2.6 Disclosure or Discovery Material: all items or information, regardless
of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced
or generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action
and are responsible for this Action. House Counsel does not include Outside
Counsel of Record or any other outside counsel.

2.9 Non-Party: any natural person, partnership, corporation, association or
other legal entity not named as a Party to this action. Parties formally joined in this
action through impleader, intervention, or otherwise are not “non-parties.”

2.10 Qutside Counsel of Record: attorneys who are not employees of a

 

party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
that has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs). This includes any parties joined in this action through impleader,
intervention, or otherwise.

2.12 Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

-5-

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 6of18 Page ID #:393
Case #:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 6 of 18 Page ID #:375

© AN WN Nn BR WW YN

Yo N NY NY NY NY WN NN HN He Bee ee we we wn ww
on DNA FW NHN FF DO WN DWN BR WD BH HO

 

 

2.13. Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial shall be governed by the orders of the
trial judge. This Order does not govern the use of Protected Material at trial.

4. DURATION

Once a case proceeds to trial, information that was designated as
“CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY” or maintained
pursuant to this protective order used or introduced as an exhibit at trial becomes
public and will be presumptively available to all members of the public, including
the press, unless compelling reasons supported by specific factual findings to
proceed otherwise are made to the trial judge in advance of the trial. See
Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
documents produced in discovery from “compelling reasons” standard when merits-
related documents are part of court record). Accordingly, the terms of this

protective order do not extend beyond the commencement of the trial.

=§=

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 7 of 18 Page ID #:394

Case

Co AHN DWN FBR WD NO

NY NY NY NY NY NY NY WN DN Bee ese ese ese Yn Yn we YL
oN DYN FW NHN F& DO WON DA WH BP WwW pO HO

9).

:

 

 

20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 7 of 18 Page ID #:376

5. | DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards. The Designating Party must designate for
protection only those parts of material, documents, items or oral or written
communications that qualify so that other portions of the material, documents,
items or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.

Mass, indiscriminate or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to
impose unnecessary expenses and burdens on other parties) may expose the
Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix at a minimum, the legend
“CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY” (hereinafter
“CONFIDENTIAL legend”), to each page that contains protected material. If only

ee

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 8 of 18 Page ID #:395
Case #:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 8 of18 Page ID #:377

So AN DWN FR W NO

NN NY NY NY NY NY NY KN He Bee we He ew Ye we en wv
oN WD MN FW NF DO WN DWN BR WD BB HS

 

 

a portion of the material on a page qualifies for protection, the Producing Party also
must clearly identify the protected portion(s) (e.g., by making appropriate markings
in the margins).

A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be
deemed “CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY.” After the
inspecting Party has identified the documents it wants copied and produced, the
Producing Party must determine which documents, or portions thereof, qualify for
protection under this Order. Then, before producing the specified documents, the
Producing Party must affix the CONFIDENTIAL legend to each page that contains
Protected Material. If only a portion of the material on a page qualifies for
protection, the Producing Party also must clearly identify the protected portion(s)
(e.g., by making appropriate markings in the margins).

(b) for testimony given in depositions that the Designating Party identifies
the Disclosure or Discovery Material on the record, before the close of the
deposition all protected testimony.

(c) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the
exterior of the container or containers in which the information is stored the legend
“CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY.” If only a portion
or portions of the information warrants protection, the Producing Party, to the
extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such

material. Upon timely correction of a designation, the Receiving Party must make

-8-

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 9of18 Page ID #:396
Case ?:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 9 of18 Page ID #:378

SOHN Dn BR WY PHO

NY NY NY NY NN NY NY YN KN Ye Be ee ese we Ye Vwi
oN DYN FW NHN KF DO WN DWH BP WD PO HO

 

 

reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37.1 et seq.

6.3. The burden of persuasion in any such challenge proceeding shall be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties shall
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the
challenge.

7. | ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons

authorized under this Order.

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 10 0f18 Page ID #:397

Case 2

© DOAN DWN BW NY

NY N NY NY NY NY NN WN DY HB Bee ew es De ew Yn Yn Ln
oN DMN FW DN FH DOA NRK DW Bw HH BS

 

-20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 10o0f18 Page ID #:379

7.2 Disclosure of “CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES
ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
writing by the Designating Party, a Receiving Party may disclose any information
or item designated ““CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY”
only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well
as employees of said Outside Counsel of Record to whom it is reasonably necessary
to disclose the information for this Action;

(b) Experts that must be disclosed pursuant to Federal Rule of Civil
Procedure 26(a), provided that: before access is given, the Expert has completed the
Undertaking attached as Appendix A hereto and the same is served upon the
producing Party with a current curriculum vitae of the Expert at least eight business
(8) days before access to the Protected Material is to be given to that Expert, to
provide an opportunity for the Producing Party to notify the receiving Party in
writing that it objects to disclosure of Protected Material to the Expert. The Parties
agree to promptly confer and use good faith to resolve any such objection. If the
Parties are unable to resolve any objection, the objecting Party may file a motion
with the Court within ten (10) business days of the parties meet and confer, or
within such other time as the Parties may agree, seeking a protective order with
respect to the proposed disclosure. The objecting Party shall have the burden of
proving the need for a protective order. Provided that the objecting Party has filed a
timely Motion for a protective order or placed the other Receiving Party on notice
of the intent to seek a protective order, no disclosure shall occur until all such
objections are resolved by agreement or Court order. If the objecting Party does not
file a motion for a Protective Order within such ten (10) business day period (or
such other period as agreed by the parties in writing), the objection to the Expert is
waived;

(c) the court and its personnel;

-10-

 

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 110f18 Page ID #:398

Case 2

Co AHN WD WN BR WW VPP

NN NY NY VY NY NY KY DY Bee we Ye eB Yn ew Ye wy
oN DYN FW NK DO WAN DAWN Bw PB HS

 

20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 110f18 Page ID #:380

(d) court reporters and their staff;

(e) professional jury or trial consultants, experts and consultants not presently
employed by the Parties hereto for purposes other than this Action (and falling
outside the scope of Rule 26(a)(2)), mock jurors, and Professional Vendors to
whom disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(f) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(g) during their depositions, witnesses, and attorneys for witnesses, in the
Action who received the document or information or are employees of the
Producing Party; or with the permission of the Designating Party, so long as: (1) the
witness sign the form attached as Exhibit A hereto; and (2) they will not be
permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this Stipulated Protective Order; and

(h) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

IN ANOTHER LITIGATION

If a Party is served with a subpoena or a court order issued in another
litigation that compels disclosure of any information or items designated in this
Action as “CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY,” that
Party must:

(a) promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

-ll-

 

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 12 0f18 Page ID #:399

Case 2

Co AN DN BR WW YN

NY N NY NY NY NY NY HD KY YB Bee ew Ye Ye Ye we Ye wy
ont Nn YN FW NYDN FH DO DWN DAWN BR WwW BH HS

 

-20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 120f18 Page ID #:381

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena
or order is subject to this Protective Order. Such notification shall include a copy
of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected. If the
Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this action
as “CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY” before a
determination by the court from which the subpoena or order issued, unless the
Party has obtained the Designating Party’s permission. The Designating Party shall
bear the burden and expense of seeking protection in that court of its confidential
material and nothing in these provisions should be construed as authorizing or
encouraging a Receiving Party in this Action to disobey a lawful directive from
another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-
Party in this Action and designated as “CONFIDENTIAL — OUTSIDE
ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
connection with this litigation is protected by the remedies and relief provided by
this Order. Nothing in these provisions should be construed as prohibiting a Non-
Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s

confidential information, then the Party shall:

«= I=

 

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 13 0f18 Page ID #:400

Case 2

So AND NH KRW NH

NY NY NY NY NY NY NY HN DN BB we He ese He we ew Yn YL
onNrI DYN FPF WN FH DO WN DA WN BW PO HS

 

 

:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 130f18 Page ID #:382

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the
Non-Party, if requested.

(c) If the Non-Party fails to seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party shall
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party shall bear the burden and
expense of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best
efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of
this Order, and (d) request such person or persons to execute the “Acknowledgment

and Agreement to Be Bound” that is attached hereto as Exhibit A.

2 13ix

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 14 0f18 Page ID #:401

Case 2

© AON DWN BR WW HO

NY NY YN NY NN NY Bee Ye ew eB ew YW Dn YL
oN DN YM FW N FH DOHMH AN DAWN BR wDH DES

 

:20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 14 0f18 Page ID #:383

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Parties are those set forth in Federal
Rule of Civil Procedure 26(b)(5\(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review.

The production of privileged or work-product protected documents,
electronically stored information (“ESI”), whether inadvertent or otherwise, is not a
waiver of the privilege or protection from discovery in this case or in any other
federal or state proceeding. Such documents or information shall be provided the
maximum protection allowed by Federal Rule of Evidence 502(d), including as to
and also applies to all documents and materials produced prior to entry of any
protective order by this Court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order, no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object on
any ground to use in evidence of any of the material covered by this Protective
Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Local Civil Rule 79-5. Protected Material
may only be filed under seal pursuant to a court order authorizing the sealing of the

specific Protected Material at issue. If a Party’s request to file Protected Material
«4

 

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 15o0f18 Page ID #:402

Case 2

So DWmaN Dn FP WD NYO

NO NY NO NO WN WN KN PRO RR eRe ee ee ee Le LL
oN NHN Nn FW Nn FKF& DO DWN DWN BP WD PO KF CO]

 

-20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 150f18 Page ID #:384

under seal is denied by the court, then the Receiving Party may file the information
in the public record unless otherwise instructed by the court.

12.4 Any person associated with a Party who is permitted to receive the
other Party’s or a third party’s Protected Material, who obtains, receives, has access
to, or otherwise learns, in whole or in part, the other Party’s or a third party’s
Protected Material under this Order shall not prepare, prosecute, supervise, or assist
in the preparation or prosecution of any patent application or the amendment of any
patent claim in any proceeding whatsoever, excluding post-grant proceedings such
as Inter Partes Review, pertaining to the field of the invention of the patent-in-suit
during the pendency of this Action and for one year after its conclusion, including
any appeals. To ensure compliance with the purpose of this provision, each Party
shall create an “Ethical Wall” between those persons with access to Protected
Material and any individuals who prepare, prosecute, supervise or assist in the
preparation or prosecution of any patent application pertaining to the field of
invention of the patent-in-suit. For the avoidance of doubt, nothing in this provision
shall preclude any person who reviews or otherwise learns the contents of, in whole
or in part, the other Party’s Protected Material under this Order from participating
in any post-grant proceeding, such as Jnter Partes Review, on behalf of an entity
attempting to invalidate or defend the validity of a patent. Nothing in this Section
shall prevent any attorney from sending non-confidential prior art to an attorney
involved in patent prosecution for purposes of ensuring that such prior art is
submitted to the U.S. Patent and Trademark Office (or any similar agency of a
foreign government) to assist a patent applicant in complying with its duty of
candor. The Parties expressly agree that the prosecution bar set forth herein shall be
personal to any attorney who reviews Protected Material.

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within 60

days of a written request by the Designating Party, each Receiving Party must

2 {3 -

 

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 16 0f18 Page ID #:403

Case 2

0 HN DWH FP W NO Fe

NH NY NY NY WN NY NN KN KN HR He He ee ewe He eo wow
oN DN FF WN KF§ Do BN DA WH BR WD PO HO

‘20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 16 of18 Page ID #:385

 

 

return all Protected Material to the Producing Party or destroy such material. As
used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the
Protected Material. Whether the Protected Material is returned or destroyed, the
Receiving Party must submit a written certification to the Producing Party (and, if
not the same person or entity, to the Designating Party) by the 60 day deadline that
(1) identifies (by category, where appropriate) all the Protected Material that was
returned or destroyed and (2) affirms that the Receiving Party has not retained any
copies, abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel
are entitled to retain an archival copy of all pleadings, motion papers, trial,
deposition, and hearing transcripts, legal memoranda, correspondence, deposition
and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this Protective
Order as set forth in Section 4 (DURATION).
14. VIOLATION

Any violation of this Order may be punished by appropriate measures
including, without limitation, contempt proceedings and/or monetary sanctions.

IT IS SO ORDERED:

Dated: De): 4 ZZ

Hon. George HW Chftjes F Fie g

United States Distr
71g SV A Te Did ge

Submitted By:

SNELL & WILMER L.L.P
William S. O’Hare
Elizabeth M. Weldon

-16-

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 17 of 18 Page ID #:404

Case 2;20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 17 o0f18 Page ID #:386
1 | ROTHWELL, FIGG, ERNST & MANBECK P.C.
2 Robert P. Parker (pro hac vice)

Martin Zoltick (pro hac vice)
3 Jenny L. Colgate (pro hac vice)
4 Michael Jones (pro hac vice)
Daniel McCallum (pro hac vice)
5 Mark Rawls (pro hac vice)
6 || By: /s/ William S. O’Hare
4 William S. O’Hare
g || Attorneys for Plaintiff Nichia Corporation
5
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
ie

 

 

 
Case 2:20-cv-00359-GW-E Document 49 Filed 07/10/20 Page 18 0f18 Page ID #:405

Case 2

S©0o DAN WD nH BR WW NO eR

YN NY NY NY NY NY NY KN HN Hee ee se es eo we we
oN ND NHN FPF WN KFK& DO DONQ DWN BR W PO HS

 

-20-cv-00359-GW-E Document 48-1 Filed 07/10/20 Page 18 of18 Page ID #:387

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of [print or
type full address], declare under penalty of perjury that I have read in its entirety
and understand the Stipulated Protective Order that was issued by the United States
District Court for the Central District of California on [date] in the case of
[insert formal name of the case and the number and initials assigned to it by
the court]. I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt. I
solemnly promise that I will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in
strict compliance with the provisions of this Order. I further agree to submit to the
jurisdiction of the United States District Court for the Central District of California
for enforcing the terms of this Stipulated Protective Order, even if such
enforcement proceedings occur after termination of this action. I hereby appoint

[print or type full name] of [print or type full
address and telephone number] as my California agent for service of process in
connection with this action or any proceedings related to enforcement of this
Stipulated Protective Order.

Date:

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

-18-

 

 
